     Case 3:12-cr-04433-LAB Document 37 Filed 05/15/20 PageID.105 Page 1 of 1




 1
 2
 3
 4
 5
 6                           UNITED STATES DISTRICT COURT
 7                         SOUTHERN DISTRICT OF CALIFORNIA
 8
       UNITED STATES OF AMERICA                   )   Case No. 12-cr-4433-LAB
 9                                                )
                          Plaintiff,              )   JUDGMENT AND ORDER OF
10                                                )   DISMISSAL OF INFORMATION
             v.                                   )   AND RECALL ARREST WARRANT
11                                                )
       CECILIA MONTES,                            )
12                                                )
                          Defendant.              )
13                                                )
14
            Upon motion of the UNITED STATES OF AMERICA and good cause appearing,
15
            IT IS HEREBY ORDERED that the Information in the above entitled case be
16
      dismissed without prejudice, and the Arrest Warrant be recalled.
17
            IT IS SO ORDERED.
18
            DATED: May 14, 2020
19
20
21
                                                  HONORABLE LARRY ALAN BURNS
22                                                Chief United States District Court Judge
23
24
25
26
27
28
